Zimbra                                                            https://mail.jacksonnj.netlh/printmessage?id~2ffcb394-c6d8-43e7-ab ...
Zimbra                                                                         clerk@jacksontwpnj.net
Re:
From : Helene Schlegel <hschlegel@jacksontwpnj.net>                       Thu, Jul 27, 2017 02:15 PM
Subject : Re:
To : yisroel shere <yy28shere@gmail.com>
Cc: councilmannixon@jacksontwpnj.net,
council mancalogero@jacksontwpnj.net,
councilmanbressi@jacksontwpnj.net
Township ordinance § 372-8, provides "No person shall encumber or obstruct any street or public place with
any article or thing whatsoever unless permission has been first obtained in writing from the Township
Committee of the Township of Jackson."
Requests to the Council for such permission must be in writing, addressed to the Council and
provided to the Township Clerk. Requests much specify the location, type of object and reason
for requesting permission.
Respectfully,




                                                                                             Case 3:17-cv-03226-MAS-DEA Document 55-34 Filed 09/06/19 Page 1 of 2 PageID: 1254
Helene Schlegel, MS, MPP, CPM
Business Administrator
Jackson Township
95 West Veterans Hwy.
Jackson, NJ 08527
732-928-1200 ext. 1210
CONFIDENTIALITY NOTICE: This electronic message contains information from the
Jackson Township Mayor's office. This email and any files attached may contain
confidential information that is legally privileged. If you are not the intended recipient,
or a person responsible for delivering it, you are hereby notified that any
DISCLOSURE, COPYING, DISTRIBUTION or use of any information contained in or
attached to this transmission is STRICTLY PROHIBITED. If you have received this
transmission in error, please forward same to sender and destroy the original
transmission and its attachments without reading or saving in any manner.
From: "yisroel shere" <yy28shere@gmail.com>
To: hschlegel@jacksontwpnj.net, councilmannixon@jacksontwpnj.net,
councilmancalogero@jacksontwpnj.net, counci lmanbressi@jacksontwpnj.net
1 of 2                                                                                                             11/7/2017, 7:32 AM
TWP002241
Zimbra                                                             https ://mail.jacksonnj .net/h/printmessage?id~2ffcb3 94-c6d8-4 3e7 -ab ...
Sent:   Thursday, July 27, 2017 7:29:06 AM
It has been brought to my attention that there was a official request made of you and the administration to
help us get municipal consent to build a eruv on the utility poles. This is a long and hard process that really
can only move forward with your help. Eruvs on utility poles are done with the utility company's permission
and are obviously up to their safety standards. These Eruvs are not a eyesore and a eruv is a
"reasonable religious accommodation". Please help us move this forward in the right way, Please
help in order that we dont go down down the path of other towns of division and strife.
2 ot2                                                                                                                   11/7/2017, 7:32 AM
TWP002242




                                                                                             Case 3:17-cv-03226-MAS-DEA Document 55-34 Filed 09/06/19 Page 2 of 2 PageID: 1255
